United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 20, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-30682
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

HERBERT PEA,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                   USDC No. 5:03-CR-50053-SMH-1
                       --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Herbert Pea appeals his guilty-plea sentence for conspiracy

to pass and utter counterfeit money in violation of 18 U.S.C.

§§ 472 and 473.   He argues that the district court’s order of

$3,000 in restitution was plain error because, pursuant to the

plea agreement, he agreed to pay only $2,500 in restitution.         He

also argues that the order of restitution violates Blakely v.

Washington, 124 S. Ct. 2531 (2004), because it was based on facts

not proven to a jury or admitted by him.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-30682
                                 -2-

     Given that the mutual understanding of the parties was that

the counterfeiting conspiracy charge was based upon an underlying

scheme of conduct involving $2,500 and not $3,000 and given that

the district court accepted the plea agreement, which included in

its terms a restitution requirement of $2,500, the order of

$3,000 in restitution was an error that was plain and that

affected Pea’s substantial rights because he was sentenced to an

amount of restitution higher than agreed to in the plea

agreement.   See United States v. Olano, 507 U.S. 725, 732 (1993);

United States v. Adams, 363 F.3d 363, 365-67 (5th Cir. 2004);

McClure v. Ashcroft, 335 F.3d 404, 413 (5th Cir. 2003).   In

addition, the error affected the fairness and integrity of the

judicial proceeding.   See United States v. Aderholt, 87 F.3d 740,

744 (5th Cir. 1996).   Accordingly, the district court’s order of

restitution is VACATED and the case is REMANDED for recalcuation

of the restitution order.   Given that the restitution order will

be recalculated, we do not address Pea’s Blakely argument.     Pea’s

sentence is otherwise AFFIRMED.

     AFFIRMED IN PART; VACATED AND REMANDED IN PART.